09/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0057


                                      DA 22-0057
                                   _________________

THOMAS PENNELL and MINDY PENNELL,

             Plaintiffs and Appellants,

      v.

                                                                   ORDER
NATIONSTAR MORTGAGE, LLC d/b/a MR.
COOPER; FIRST AMERICAN TITLE
COMPANY OF MONTANA, INC.; DANIEL
INMAN; and JOHN DOES 1-10,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kurt Krueger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 28 2022